Citation Nr: 0737411	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-01 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the claim of entitlement to service 
connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that service connection for retinitis 
pigmentosa was denied in an unappealed RO decision in 
December 1999.  In April 2003, the veteran sought to reopen 
the claim.  The RO determined that new and material evidence 
had been submitted such that the claim could be reopened, and 
the RO decided the claim on the merits.

Before considering the merits of the veteran's claim for 
service connection for retinitis pigmentosa, the Board must 
establish its jurisdiction by determining whether new and 
material evidence has been submitted to reopen the claim.  
See 38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board 
must proceed in this fashion regardless of the RO's actions.  
Id.


FINDINGS OF FACT

1.  A December 1999 rating decision denied service connection 
for retinitis pigmentosa; the veteran was notified thereof 
later that moth, including his appellate rights, but did not 
initiate an appeal; the rating is final.

2.  Evidence received since the December 1999 rating decision 
which denied service connection for retinitis pigmentosa is 
not duplicative or cumulative in nature and raises a 
reasonable possibility of substantiating the claim.

3.  The onset of the disease retinitis pigmentosa was not 
during the veteran's active military service, and the disease 
was not aggravated during that service.




CONCLUSIONS OF LAW

1.  The December 1999 rating decision which denied service 
connection for retinitis pigmentosa is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The veteran's claim for service connection for retinitis 
pigmentosa is reopened for consideration on the merits based 
on the receipt of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Retinitis pigmentosa was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claim on appeal.  It is reasonable to conclude that the Board 
has not overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see 
also 38 U.S.C.A. § 5107(b) (West 2002).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  With respect to the veteran's claim for service 
connection for retinitis pigmentosa (RP), VA has met all 
statutory and regulatory notice and duty to assist 
provisions, or can rebut a presumption of any prejudicial 
error identified.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007); Sanders v. 
Nicholson, 487 F. 3d 881, 889 (2007) (any error in providing 
VCAA notice is presumed prejudicial and the Secretary has the 
burden to show that the error was not prejudicial to the 
claimant).  Lack of prejudicial harm may be established by 
showing (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could 
be expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id.; see also Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) VA must specifically 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  When a claim is for 
service connection, VA must also provide notice that a 
disability rating and an effective date for an award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice 
should be provided to a claimant before an initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield, supra.  When a claimant seeks to reopen a 
previously denied claim, as in this case, VA must provide the 
notice detailed above and notice of the evidence and 
information needed to reopen the claim.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The May 2003 VCAA notice letter provided to the veteran was 
timely and properly notified the veteran, except that it 
failed to specifically request that the veteran provide any 
evidence in his possession that pertains to the claim and did 
not tell him that a disability rating and an effective date 
for an award of benefits will be assigned if service 
connection is awarded.  See Pelegrini II, Dingess and 
Mayfield, all supra.  The letter informed the veteran that 
additional information or evidence was needed to support his 
claim, asked him to send information or evidence to VA, and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  

The Board concludes that a reasonable person could be 
expected to understand from this notice that any relevant 
evidence should be submitted during the development of the 
claim.  See Pelegrini II at 120-21.  Accordingly, the Board 
concludes that the failure to specifically notify the veteran 
that he should provide any evidence in his possession 
relevant to his claim was harmless error.  See Sanders, 
supra; see also Simmons v. Nicholson, 487 F. 3d 892 (2007).

Further, since the Board has concluded that the preponderance 
of the evidence is against the veteran's claim for service 
connection for RP and herein upholds the RO's denial of the 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot and the 
lack of notice in this regard is harmless error.  See Dingess 
and Sanders, both supra.

With respect to VA's duty to assist in the development of 
claims, the veteran's VA medical treatment records and 
identified private medical records and opinions have been 
obtained to the extent available.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  There is no 
indication in the record that any additional evidence 
relevant to the claim decided herein is available but is not 
part of the claims file.  The current record medical evidence 
is adequate for purposes of the Board's decision concerning 
the appeal of the RO decision of the claim.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decision concerning the 
veteran's claim decided herein.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield, supra.

New and Material Evidence to Reopen Claim

In December 1999, the RO denied service connection for RP.  
That decision is final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  A claim that is denied in a final RO decision will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured regarding that 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Evidence is "new" if it is existing evidence that was not 
previously submitted to VA decisionmakers.  38 C.F.R. § 
3.156(a) (2007).  Evidence is "material" if it is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The veteran's claim for service connection was denied in 
December 1999 based on a finding that no medical evidence 
linked the veteran's RP to his military service to support a 
conclusion that the disease was incurred in or aggravated by 
service.  The evidence in the record at the time of the 
decision included photocopies of the veteran's military 
service medical and personnel records, an August 1999 
statement from the veteran, a February 1984 letter from G.B., 
M.D., the veteran's private physician, and an August 1999 
letter with April 1999 medical records from G.B., M.D.

The following evidence has been received since the last final 
denial of the veteran's claim in December 1999:  the 
veteran's original military service medical and personnel 
records; medical records dated from October 1979 to February 
1996 from G.B., M.D., an April 2003 opinion letter written by 
G.D., Ph.D., Associate Professor of Ophthalmology; the report 
from a May 2003 VA medical examination; an August 2003 
opinion letter from G.B., M.D.; a November 2003 letter from 
the veteran with enclosed military medical and personnel 
records (one page of each) and a copy of a 2002 article about 
RP from The Foundation Fighting Blindness; the report from an 
October 2004 VA medical examination with a November 2004 
addendum; a January 2005 written statement from the veteran; 
and an October 2007 informal hearing presentation submitted 
by the veteran's representative.

The Board has reviewed this evidence and concludes that none 
of it is cumulative or redundant of the evidence that was of 
record at the time of the December 1999 final RO decision.  
See 38 C.F.R. § 3.156(a).  The Board concludes further that 
the evidence is new, and that it relates to an unestablished 
fact necessary to substantiate the claim, that is, the 
factual determination of whether or not the veteran's current 
RP was incurred in or aggravated by his military service.  
The evidence is thereby material.  Id.

Having determined that new and material evidence has been 
added to the record since the December 1999 RO decision, the 
veteran's claim for service connection is reopened and the 
Board will proceed to consider the claim on the merits.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Merits of the Claim - Applicable Law

In general, service connection may be granted for any 
disability resulting from a disease or an injury incurred in 
or aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002).  Service connection may be granted for a 
disability first diagnosed after service when all of the 
evidence, including that pertinent to service, shows that the 
disability was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

A veteran who served during wartime service after December 
31, 1946, as in this case, is presumed to be in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted in 
examination reports at entrance into service.  38 C.F.R. § 
3.304(b) (2007); see 38 U.S.C.A. §§ 1111, 1137 (West 2002); 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2007).  
Except for conditions noted upon entry into military service, 
a veteran is presumed sound.  Id.  To rebut this presumption 
of soundness, VA must show by clear and unmistakable evidence 
that the veteran's disability both preexisted service and was 
not aggravated by service.  Id.

Lack of aggravation of a preexisting condition can be shown 
by evidence that a preexisting condition did not increase in 
severity during service, or by a specific finding that any 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306 (2007); see 38 U.S.C.A. § 1153 (West 2002); 
Wagner, supra.
In order to establish direct service connection, whether for 
incurrence or aggravation of a condition, there must be (1) 
medical evidence of the current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence of a disease or an injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may be granted for hereditary diseases, 
such as RP, which either first manifest themselves during 
service or which preexisted service and progressed at an 
abnormally high rate during service.  38 C.F.R. § 3.306; 
VAOPGCPREC 67-90 (July 18, 1990); see 38 U.S.C.A. § 7104(c) 
(West 2002) (Board shall be bound in its decisions by 
precedent opinions of the VA general counsel).  A decision 
concerning first manifestation or abnormally rapid 
progression of RP is a factual, medical determination which 
must be based upon the evidence of record and sound medical 
judgment.  Id.

Analysis

The medical evidence in the veteran's claims file confirms 
his current disability.  The question resolved in this appeal 
is whether the veteran's current RP was incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002).
The veteran asserts that he experienced eye irritation, 
including pain, burning, and watering, which began while he 
was in active military service.  His service medical records 
(SMRs) include his October 1961 enlistment medical 
examination report with a note of defective vision.  A 
November 1962 military examination report notes that the 
veteran complained that his eyes had been burning for about 
two weeks.  A January 1963 military examination report states 
that the veteran continued to complain of burning eyes and 
said bright light bothered him.

The veteran's 1964 separation medical examination report 
includes a note that refractive error in the veteran's eyes 
was corrected to 20/20 in each eye by glasses.  The report 
shows that the veteran's uncorrected vision in both of his 
eyes was 20/400.  This reflected a change from his enlistment 
3 years earlier when the veteran's uncorrected vision in his 
left eye was 20/200, and in his right eye it was 20/300.  The 
medical examination reports from the veteran's enlistment and 
his separation do not mention RP or anything further about 
the veteran's eyes.

An August 1999 letter from the veteran's private 
ophthalmologist states that the veteran had been the doctor's 
patient for 20 years (since 1979, 15 years after service in 
the military), and that the veteran's progressive disease of 
RP had caused loss of peripheral vision and night blindness.  
An April 2003 letter from a Ph.D. professor of ophthalmology 
noted that the veteran's diagnosis of RP occurred in 1981.  
The professor opined that it was reasonable to estimate that 
the veteran's initial loss in his visual fields had occurred 
approximately 21 years before the 1981 diagnosis, that is, in 
1960, which was the year before the veteran entered military 
service.  The professor stated that this was the amount of 
time it would take the average RP patient's visual field to 
shrink to the extent that the veteran's had by the time he 
was diagnosed.

The professor further wrote that it is reasonable to assume 
that the veteran already had an early stage of RP at the time 
of his service in the 1960s, and that the veteran's 
complaints of burning and watery eyes were the consequence of 
eye strain and fatigue related to RP.

In May 2003, the veteran had a VA eye examination performed 
by an optometrist.  The report from the examination shows 
that, along with examining the veteran, the examiner reviewed 
the April 2003 letter from the professor and the veteran's 
SMRs.  The examiner concluded that the veteran's RP did not 
begin during his active military service and that his 
symptoms in service were not indications of onset of the 
disease at that time.  The examiner noted that irritation, 
burning, and watering of the eyes were common ocular 
symptoms, and that typical early symptoms of RP were night 
blindness and reduced peripheral vision.

An August 2003 letter from the veteran's ophthalmologist 
stated agreement with the April 2003 ophthalmology 
professor's evaluation of the veteran, and went on to state 
that the veteran still experienced burning and tearing of the 
eyes consequent to eye strain and fatigue due to RP.

In November 2003, the veteran submitted a statement in which 
he argued several points in support of a grant of service 
connection for his RP.  Notably, the veteran stated that he 
told his superiors and sick call personnel during his 
military service that he had difficulty seeing in the dark.  
The veteran stated further that he was assigned to work in 
the mess hall because he was qualified to only work in 
positions that would not require him to remove his glasses.  
Copies of the veteran's service personnel records confirm 
this limitation, and show his military occupational 
specialties as supply clerk and cook.

With his statement the veteran submitted a 2002 article about 
RP printed from the web site of The Foundation Fighting 
Blindness.  The article described what RP is, different types 
of the disease, symptoms, related diseases, tests used for 
diagnosis of RP, and risk factors for the disease.  The 
article noted that RP, as an inherited disease, is not 
presently preventable and currently has no known cure.

The Board notes that this article is not probative evidence 
as it does not specifically concern the veteran's case, and 
in particular, it does not contain any analysis regarding the 
veteran's RP and any possible relationship to his military 
service.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) (competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses).  The Court has held, however, that medical 
evidence that is general in nature cannot support a claim.  
See, e.g., Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In October 2004, the veteran was afforded another VA eye 
examination, this time with an ophthalmologist.  The 
ophthalmologist stated that it was his opinion, with a high 
degree of medical certainty, that the veteran's in-service 
complaints and symptoms of refraction change and itchy eyes 
were not related to his later diagnosis of RP.  The 
ophthalmologist noted that RP is a disease for which there is 
no treatment and which is not affected by external 
conditions, and concluded that there was no possible 
relationship between the veteran's RP and his military duty.

No medical evidence supports a conclusion that the veteran's 
RP was incurred in service, which would be established by 
evidence of the initial onset of symptoms in service.  See 
VAOPGCPREC 67-90 (July 18, 1990) and VAOPGCPREC 82-90 (July 
18, 1990).  The veteran has described symptoms that he 
experienced during service, but he is not qualified as a 
medical professional to diagnose the onset of a disease.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  The 2003 and 2004 VA 
examination reports conclude that the veteran's RP did not 
have it's onset during the veteran's military service.  The 
2003 letter from the ophthalmology professor concluded that 
the veteran's disease had it's onset before the veteran 
entered active military service.

The Board concludes that the medical evidence does not 
support a finding that the veteran's RP began in service, and 
that service connection cannot be granted for RP as a disease 
incurred in service.  In order to determine whether service 
connection can be granted based on aggravation of a 
preexisting condition, the Board must decide whether the 
presumption of soundness attaches regarding the veteran's 
eyes, that is, whether or not his RP preexisted his military 
service.  If the presumption attaches, the Board must decide 
whether the presumption has been rebutted by clear and 
unmistakable evidence that the veteran had the disease before 
entering military service and that the disease was aggravated 
by his service.  See Wagner, 370 F.3d at 1096.

The Board concludes that the presumption of soundness 
attaches with respect to disease affecting the veteran's eyes 
upon his entry into active military service, because the 
report from his enlistment medical examination did not 
mention any problems beyond his corrected visual refractions.  
See Wagner, supra; 38 C.F.R. § 3.304(b) (2007).  The Board 
must now apply the two-part test to determine whether the 
presumption is rebutted by the evidence.  The first question 
is whether the veteran's claims file includes clear and 
unmistakable evidence that the veteran had the disease RP 
before entering military service.

The April 2003 opinion letter from the ophthalmology 
professor stated that it was reasonable to assume that the 
veteran already had early symptoms of RP when he entered 
military service.  The letter included information that the 
professor is a researcher who has dedicated a considerable 
amount of effort to studying the natural history of RP, 
specifically the progression of visual field loss over the 
course of the disease.  A listing of the professor's 
credentials shows postdoctoral work and his supervision of a 
research project, both focused on RP, from 1986 to 1990.
The ophthalmology professor applied specific measures derived 
from his years of research and work concerning RP to arrive 
at his opinion that the veteran's initial symptoms of RP 
occurred in the year before the veteran entered military 
service.  Additional medical evidence, the opinions of two VA 
examiners, concluded that the veteran's RP did not begin 
during his military service, but the opinions did not address 
the possibility of symptoms of the disease having become 
manifest before the veteran entered the service.

Apart from the opinion of the ophthalmology professor, the 
other medical evidence does not include opinions as to the 
time of onset of symptoms of the disease.  In light of all 
the evidence in the record concerning RP, the Board finds the 
opinion of the ophthalmology professor to be the most 
credible evidence concerning the onset of the veteran's RP.  
The Board concludes that the professor's opinion is clear and 
unmistakable evidence sufficient to establish that the onset 
of the veteran's RP preexisted service.  See Wagner, supra; 
see also 38 U.S.C.A. § 5107(b) (West 2002) (regarding 
weighing of evidence).

To satisfy the second part of the two-part test to rebut the 
presumption of soundness, clear and unmistakable evidence 
must show that the veteran's preexisting RP was not 
aggravated by service, that is, did not increase in severity 
or, if it increased, did not undergo an abnormally rapid 
progression while he was in active military service.  See 38 
C.F.R. § 3.306; Wagner, supra; see also VAOPGCPREC 67-90 
(July 18, 1990); 38 U.S.C.A. § 7104(c) (West 2002).  As 
noted, RP was not identified on any of the veteran's SMRs, 
including his separation examination report.  The few notes 
over a 3-year period in the veteran's SMRs showing the 
veteran complained of burning and watering eyes, and once of 
difficulty seeing in the dark, may indicate symptoms of the 
disease RP.  Nonetheless, the veteran's reports of these 
symptoms are not supported by medical diagnoses or 
conclusions that indicate any increase in the severity of RP.  
See Layno, supra.  These facts weigh against a finding of any 
increase in the severity of the veteran's RP during service 
because the disease was not noted and the symptoms were not 
identified as increasing in severity.

The evidence shows that RP was diagnosed in 1981, after the 
veteran had been his ophthalmologist's patient since 1979.  
The record includes statements dated in 1984, 1999, and 2003 
from the veteran's ophthalmologist about treatment of the 
veteran, and none suggests an etiological link between the 
veteran's RP and his military service, or an increase in the 
veteran's possible RP symptoms in service.

After examining the veteran and his claims file, neither of 
the 2003 and 2004 VA examiners noted an increase in symptoms 
of RP.  To the contrary, both examiners opined that the 
veteran's symptoms were not related to RP.  The examiner in 
2004, an ophthalmologist, stated that there was no possible 
relationship between the veteran's current RP and his 
military duty.  

In the April 2003 opinion letter from the ophthalmology 
professor, the professor offered his opinion that the onset 
of the veteran's disease occurred in 1960 based on the amount 
of time it would take the average RP patient's visual field 
to shrink to the extent that the veteran's had shrunk by the 
time he was diagnosed.  The professor's opinion was written 
22 years after the veteran's RP diagnosis and approximately 
43 years after onset of the veteran's RP.  With decades of 
the veteran's life experience to consider at the time of 
giving an opinion, the professor's view of the veteran as an 
average RP patient, along with no evidence making any mention 
of an increase in the severity of the veteran's disease in 
service or any abnormally rapid progression of the veteran's 
disease, amount to credible evidence that the disease did not 
undergo any increase in severity when the veteran was in 
active military service.

Based on a thorough review and consideration of all the 
evidence of record, the Board concludes that the veteran's RP 
preexisted his military service and was not aggravated by 
that service.  The presumption of soundness is rebutted, and 
the presumption of aggravation need not be rebutted based on 
a finding that there was no increase in the veteran's RP 
during service.  See Wagner, supra; see also Jordan v. 
Principi, 17 Vet. App. 261, 272-273 (2003) (the Board may 
consider the absence of evidence when engaging in a fact 
finding role).

For the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the veteran's claim for service 
connection for RP.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
See Gilbert, supra.

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the claim for 
service connection for retinitis pigmentosa is reopened.  The 
claim is allowed to this extent only.

Service connection for retinitis pigmentosa is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


